DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a Non-Final office action for application Serial No. 17/005,258 in response to claims filed on 08/27/2020. Claims 1-20 have been examined and fully considered. 
Claims 1-20 are pending in Instant Application.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 09/17/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7, 12-14 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 7 recites in the limitation “a hub”, renders the claim indefinite because it is unclear whether or not that “a hub” previously presented are same or not.
Claim 6 recites in the limitation “a feedback loop”, renders the claim indefinite because it is unclear whether or not that “a feedback loop” previously presented are same or not. 
Claim 7  recites in the limitation “an ego vehicle”, renders the claim indefinite because it is unclear whether or not that “an ego vehicle” previously presented are same or not. 
Claims 12 and 14  recites in the limitation “a hub”, renders the claim indefinite because it is unclear whether or not that “a hub” previously presented are same or not.
Claim 13 recites in the limitation “a feedback loop”, renders the claim indefinite because it is unclear whether or not that “a feedback loop” previously presented are same or not. 
Claim 14  recites in the limitation “an ego vehicle”, renders the claim indefinite because it is unclear whether or not that “an ego vehicle” previously presented are same or not. 
Claim 19 recites in the limitation “a hub”, renders the claim indefinite because it is unclear whether or not that “a hub” previously presented are same or not.
Claim 20 recites in the limitation “a feedback loop”, renders the claim indefinite because it is unclear whether or not that “a feedback loop” previously presented are same or not. 
All dependent claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, due to their dependency of the rejected claim 5-7, 12-14 and 19-20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 4-9, 11-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fields et al., hereinafter referred to as “Fields” (US 10,540,892) in view of Galula et al., hereinafter referred to as “Galula” (US 2017/0013005).
Regarding claim 1,  Fields discloses a method comprising: 
	analyzing sensor data to identify an occurrence of anomalous behavior (see at least col. 5, “methods, and/or techniques disclosed herein may leverage information acquired by various on-board and off-board sensors to automatically detect and/or identify anomalous behavior of a remote vehicle”) in a roadway environment (see at least col. 5, “detecting, identifying, or determining a remote vehicle's anomalous behavior and, in some embodiments, automatically suggesting or even automatically causing mitigating actions to be performed or implemented by one or more vehicles operating in the vicinity of the remote vehicle, thereby reducing risk of accident, injury, or death, and increasing the safety of the driving environment”) wherein the sensor data describes sensor measurements of the roadway environment (see at least col. 8, “Additionally, in FIG. 2A, a set of sensors 220a-220d (collectively referred to as sensors 220) are disposed at different locations on or at the vehicle 210. Generally speaking, the sensors 220a-220d may sense conditions of and/or detect objects disposed in the environment (and any movement or behavior thereof) in which the vehicle 210 is operating, and may collect data that is indicative and/or descriptive of the sensed conditions and/or objects”);
	…
	determining a number of vehicles that is optimal to transform anomalous behavior into 			the model behavior (see at least col. 17, “the method 500 may include 				determining or identifying the one or more mitigating actions of the subject 			vehicle and/or of the one or more proximate vehicles (not shown). For example, 		in embodiments in which one or more models 478 are utilized, the one or more 			models 478 may output, based upon the remote vehicle's behavior 				characteristics that are input to the model(s) 478”)…
	Fields does not explicitly disclose		
	determining a model behavior which is non-anomalous;
	…
	forming a vehicular micro cloud which complies with the number of vehicles that is optimal to transform the anomalous behavior into the model behavior, wherein the forming of the vehicular micro cloud is triggered by the identification of the anomalous behavior; and 	
	providing individualized control messages on a vehicle-by-vehicle basis to members of 			the vehicular micro cloud, wherein the control messages include digital data 			which instructs the members on how to behave in order to transform the 				anomalous behavior into the model behavior.
	However, in the same field of endeavor, Galula teaches 
	determining a model behavior (see at least Para. [0037], “determining, based on the model, whether or not a behavior or, the received message, meets a criteria or complies with an expected timing, content, or other expected value or attribute”) which is non-anomalous (see at least Para. [0092], “in some embodiments, the message may be considered to be non-anomalous”);
	…
	forming a vehicular micro cloud  (see at least Para. [0084], “an SEU in accordance with an embodiment of the disclosure may communicate with an outside or external entity over an
existing vehicle connection to the cloud. This may be performed by tunneling via a CAN bus, such as CAN bus 71 or 61 to an ECU in the in-vehicle network that may have connectivity to the cloud”) which complies with the number of vehicles that is optimal to transform the anomalous behavior into the model behavior (see at least Para. [0130], “complying with a model as referred to herein relates to meeting a criterion. For example, an [Security Enforcement Unit] SEU may determine that a behavior complies with a model if time intervals between messages are not shorter than a time interval included in a model, e.g. a threshold. In some embodiments, an SEU may determine that a behavior complies with a model if content in a message is as indicated or included in a model or is as expected based on a model”), wherein the forming of the vehicular micro cloud is triggered by the identification of the anomalous behavior (see at least Para. [0094], “An SEU 40 may respond to an anomalous message and/or an anomaly indicted by a message by undertaking any, or any combination of more than one, of various actions to log and/or report the message, and or, to mitigate, and/or control an effect that the anomalous message may have on vehicle 30 and/or on an in-vehicle network (e.g., on CAN 61)”); and 	
	providing individualized control messages on a vehicle-by-vehicle basis to members of the vehicular micro cloud (see at least Para. [0037], “For example, included in a security enforcement unit, controller 105 may be configured to enforce cyber-security in a vehicle, e.g., by: creating, storing and/or otherwise maintaining a timing, content, or other model for an expected behavior or for one or more messages communicated over an in-vehicle network; receiving a message sent from, or sent to, at least one of the plurality of ECUs; determining, based on the model, whether or not a behavior or, the received message, meets a criteria or complies with an expected timing, content, or other expected value or attribute; and, if the message does not comply with an expected value or does not meet a criteria, then performing at least one action related to the message, related to the in-vehicle network and/or related to the at least one ECU. For example, an action performed by controller 105 may be or may include, logging or recording an event (e.g., for further or future investigation or analysis), removing a message from a communication bus, modifying a message and/or changing a configuration of an in-vehicle network or of at least one of the ECU s connected to the in-vehicle network”), wherein the control messages include digital data which instructs the members on how to behave in order to transform the anomalous behavior into the model behavior (see at least Abstract; and Para. [0203], “a processor or controller and a non-transitory computer readable medium including instructions, may perform operations for enforcing a behavioral model for a vehicle as described herein. For example, when executed by one or more controllers or processors, instructions in one or more non-transitory computer readable memories may cause the processors to maintain a behavior model that includes or indicates expected content of data communications (e.g., messages) associated with a plurality of ECUs connected to an in-vehicle network; receive a data communication associated with one of the ECUs; compare, the received data communication with the behavior model or examine the received data communication with respect to the behavior model; determine, based on the comparing or examination, whether or not the received data communication complies with the behavior model; and, if the data communication does not comply with the model then perform, at least one action related to the message”).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to further modify Fields by combining determining a model behavior which is non-anomalous; … forming a vehicular micro cloud which complies with the number of vehicles that is optimal to transform the anomalous behavior into the model behavior, wherein the forming of the vehicular micro cloud is triggered by the identification of the anomalous behavior; and 	 providing individualized control messages on a vehicle-by-vehicle basis to members of the vehicular micro cloud, wherein the control messages include digital data which instructs the members on how to behave in order to transform the anomalous behavior into the model behavior as taught by Galula. One would be motivated to make this modification in order to convey speed of processing, efficiency, accuracy and/or other aspects may be served, improved or increased by excluding information, values or other data related to a message that is (or is suspected as being) related to an anomaly from a content related calculations and processing described herein (see at least Para. [0244]).
Regarding claim 2, Fields in view of Galula teaches the method of claim 1. Fields does not explicitly discloses wherein the method is executed by an ego vehicle which is a hub of the vehicular micro cloud.
	However, in the same field of endeavor,  Galula teaches 
	wherein the method is executed by an ego vehicle which is a hub of the vehicular micro cloud (see at least Para. [0119], “Several SEUs, each installed in a different network may be linked together by at  least one common external hub. The hub may orchestrate and manage the parameters of the SEUs in all these networks. For example, several vehicles in a fleet may all be communicating with the same hub, which may issue configuration updates to all the SEUs in the fleet. The hub may be cloud based”).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to further modify Fields by combining wherein the method is executed by an ego vehicle which is a hub of the vehicular micro cloud as taught by Galula. One would be motivated to make this modification in order to convey speed of processing, efficiency, accuracy and/or other aspects may be served, improved or increased by excluding information, values or other data related to a message that is (or is suspected as being) related to an anomaly from a content related calculations and processing described herein (see at least Para. [0244]).
Regarding claim 4, Fields in view of Galula teaches the method of claim 1. Fields further discloses wherein the anomalous behavior satisfies a threshold for risk (see at least col. 15, “in addition to determining sets of vehicle behavior characteristics 476 that are indicative of anomalous vehicle behaviors, the analysis or analyses of the historical vehicle behavior data 475 may determine different thresholds and/or ranges of the vehicle behavior characteristics (e.g., over time, magnitudes, etc.) that are indicative of respective anomalous vehicle behaviors”).
Regarding claim 5, Fields in view of Galula teaches the method of claim 1. Fields in view of Galula, where Galula further teaches comprising a feedback loop which provides status messages describing a status of the transformation from the anomalous behavior into the model behavior (see at least Para. [0293], “For example, any function or transformation may be applied to a message ( e.g., by CAN gateway 80) received from a first network such that any other one or more messages may be created. For example, upon receiving a message from CAN 61, CAN gateway 80 may create and send a number of messages on CAN 71. Since the functions of CAN gateway 80 may be known, a security unit (possibly included in CAN gateway 80) may know which messages to expect on a second network following a message on a first network”), and wherein the status prompts the number of vehicles included in the vehicular micro cloud to be changed (see at least Para. [0119], “detection parameters over time in order to reduce its false positive and/or false negative detection rates optionally by receiving feedback in the form of configuration updates to parameters or values in a model and/or other attributes of the SEU 40. Several SEUs, each installed in a different network may be linked together by at least one common external hub. The hub may orchestrate and manage the parameters of the SEUs in all these networks. For example, several vehicles in a fleet may all be communicating with the same hub, which may issue configuration updates to all the SEUs in the fleet. The hub may be cloud based”) and wherein this change is implemented by a hub of the vehicular micro cloud which is operable to change a membership of the vehicular micro cloud (see at least Para. [0119], “detection parameters over time in order to reduce its false positive and/or false negative detection rates optionally by receiving feedback in the form of configuration updates to parameters or values in a model and/or other attributes of the SEU 40. Several SEUs, each installed in a different network may be linked together by at least one common external hub. The hub may orchestrate and manage the parameters of the SEUs in all these networks. For example, several vehicles in a fleet may all be communicating with the same hub, which may issue configuration updates to all the SEUs in the fleet. The hub may be cloud based”).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify Fields in view of Galula by combining a feedback loop which provides status messages describing a status of the transformation from the anomalous behavior into the model behavior, and wherein the status prompts the number of vehicles included in the vehicular micro cloud to be changed and wherein this change is implemented by a hub of the vehicular micro cloud which is operable to change a membership of the vehicular micro cloud as taught by Galula. One would be motivated to make this modification in order to convey speed of processing, efficiency, accuracy and/or other aspects may be served, improved or increased by excluding information, values or other data related to a message that is (or is suspected as being) related to an anomaly from a content related calculations and processing described herein (see at least Para. [0244]).
Regarding claim 6,  Fields in view of Galula teaches the method of claim 1.  Galula teaches  further comprising a feedback loop which provides status messages describing a status of the transformation from the anomalous behavior into the model behavior (see at least Para. [0119], “An SEU 40 in accordance with some embodiments of the invention may adapt its detection parameters over time in order to reduce its false positive and/or false negative detection rates optionally by receiving feedback in the form of configuration updates to parameters or values in a model and/or other attributes of the SEU 40. Several SEUs, each installed in a different network may be linked together by at least one common external hub. The hub may orchestrate and manage the parameters of the SEUs in all these networks”; and Para. [0120], “The hub may collect information from the vehicle about anomalies and details regarding the specific messages involved in the anomaly decision making process of SEUs 40 that communicate with the hub. The hub may aggregate and process the information in order to fine tune the parameters of the SEUs, using the above mentioned configuration updates. The hub may optionally provide an overview of the cyber security and/or operational status of the entire fleet to the fleet's operators”), and wherein the status prompts the individualized control messages to be changed so that the digital data included in the individualized control messages (see at least Para. [0045], “The terms "message" and "messages" as referred to and used herein may relate to any data unit communicated over a network. For example, a message may be an individual, or single data package, signal or frame as known in the art or a message may be a group or set of data units, packages or frames. Generally, signals as referred to herein may be data sent by a control or other unit. Signal values, as referred to herein, may be values sent by a control or other unit”) includes new instructions for how the members are to behave (see at least Para. [0206], “As shown by block 930, it the message complies with the model then the flow may proceed to block 915, e.g., receive a new, another or additional message and repeat the operations as described with respect to blocks 920 and 925”).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to further modify Fields in view of Galula by combining a feedback loop which provides status messages describing a status of the transformation from the anomalous behavior into the model behavior, and wherein the status prompts the individualized control messages to be changed so that the digital data included in the individualized control messages includes new instructions for how the members are to behave as taught by Galula. One would be motivated to make this modification in order to convey speed of processing, efficiency, accuracy and/or other aspects may be served, improved or increased by excluding information, values or other data related to a message that is (or is suspected as being) related to an anomaly from a content related calculations and processing described herein (see at least Para. [0244]).
Regarding claim 7, Fields in view of Galula further teaches the method of claim 1. Fields further  discloses wherein the method is executed by an ego vehicle that is not a hub of the vehicular micro cloud (see at least col. 4, “Conventionally, it falls upon each driver who is operating a vehicle in the vicinity of the anomalously-behaving vehicle to individually notice the anomalous behavior of the remote vehicle and to responsively adjust his or her driving behavior to reduce the risk of accident, injury, and/or death. For example, a driver who notices the anomalous behavior of a remote vehicle may slow down and create more distance between his/her vehicle and the remote vehicle. Alternatively, the noticing driver may speed up and pass (while giving wide berth to) the anomalously-behaving vehicle”).
Regarding claim 8, recites analogous limitations that are present in claim 1, therefore claim 8
would be rejected for the similar reasons above. Fields discloses a system (see at least col. 5, “The novel systems, methods, and/or techniques disclosed herein, though, may address these and other dangerous driving situations by automatically detecting, identifying, or determining a remote vehicle's anomalous behavior” ) comprising: a computer system including a non-transitory memory storing computer code which, when executed by the computer system, causes the computer system to execute steps (see at least col. 23, “a computer program product in accordance with an embodiment may include one or more computer-usable, tangible, non-transitory storage media ( e.g., standard random access memory (RAM), an optical disc, a universal serial bus (USB) drive, or the like) having computer-readable or computer-executable program code or instructions embodied or stored therein, wherein the computer-readable/executable program code/instructions may be adapted to be executed by the processor 812 (e.g., working in connection with the operating system 818) to facilitate any one or more of the novel techniques described herein”) including…
Regarding claim 9, recites analogous limitations that are present in claim 2, therefore claim 9 would be rejected for the same reasons above.
Regarding claim 11, recites analogous limitations that are present in claim 4, therefore claim 11 would be rejected for the same reasons above.
Regarding claim 12, recites analogous limitations that are present in claim 5, therefore claim 12 would be rejected for the same reasons above.
Regarding claim 13, recites analogous limitations that are present in claim 6, therefore claim 13 would be rejected for the same reasons above.
Regarding claim 14, recites analogous limitations that are present in claim 7, therefore claim 14 would be rejected for the same reasons above.
Regarding claim 15, recites analogous limitations that are present in claim 1 and 8, therefore claim 15 would be rejected for the same reasons above.
Regarding claim 16, recites analogous limitations that are present in claim 2, therefore claim 16 would be rejected for the same reasons above.
Regarding claim 18, recites analogous limitations that are present in claim 4, therefore claim 18 would be rejected for the same reasons above.
Regarding claim 19, recites analogous limitations that are present in claim 5, therefore claim 19 would be rejected for the same reasons above.
Regarding claim 20, recites analogous limitations that are present in claim 6, therefore claim 20 would be rejected for the same reasons above.
Claim(s) 3, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fields in view of Galula, and in view of Chan et al., hereinafter referred to as “Chan” (US 10, 222, 228).
Regarding claim 3, Fields in view of Galula teaches the method of claim 1. Neither Fields nor Galula explicitly teach wherein the model behavior is determined based on a digital twin simulation.
	However, in the same field of endeavor, Chan teaches
	wherein the model behavior is determined based on a digital twin simulation (see at least col. 9, “described herein may include automated machine learning to determine hazardous areas (e.g., roads, road segments, intersections, parking lots, exit ramps, etc.); determine risk levels of the hazardous areas; identify relevant risk factors of the hazardous areas; optimize vehicle, bicycle, or pedestrian routes to avoid hazardous areas; generate or update electronic or virtual navigation maps; generate alerts to vehicles, drivers, bikers, or pedestrians; automatically engage or disengage autonomous features; determine which autonomous features should be preferably engaged or disengaged for each hazardous area or type of hazardous area; determine common causes of vehicle collisions at each hazardous area; generate driving simulations involving the common causes being simulated virtually at each hazardous area location and environment”).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to further modify Fields in view of Galula by combining the model behavior is determined based on a digital twin simulation as taught by Chan. One would be motivated to make this modification in order to generate driving simulation involving the common causes being simulated virtually at each hazardous area and environment.
Regarding claim 10, recites analogous limitations that are present in claim 3, therefore claim 10 would be rejected for the same reasons above.
Regarding claim 17, recites analogous limitations that are present in claim 3, therefore claim 17 would be rejected for the same reasons above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAKARI UNDERWOOD whose telephone number is (571)272-8462. The examiner can normally be reached M - F 8:00 TO 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy (GP) Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.U./Examiner, Art Unit 3663                                                                                                                                                                                                        
/JAMES M MCPHERSON/Examiner, Art Unit 3663